Citation Nr: 1327955	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-45 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for anal fissures and fistula status post fistulotomy.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastritis, to include as secondary to the service-connected anal fissures and fistula.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to September 2000, February to May 2003, and from June 2006 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the mental health issue as shown on the title page.

The Veteran testified at a videoconference hearing before the undersigned in April 2011.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for loss of sphincter control with frequent episodes of bowel incontinence, as secondary to a service-connected disability, has been raised by the record in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Veteran's claims can be decided.  On the issue of an increased rating for anal fissures, the most recent VA examination was performed in October 2008 and the Veteran's testimony suggests that his disability has increased in severity since that time.  Therefore, an examination should be undertaken to determine the current degree of severity of his anal fissures and fistula.

On the issue of service connection for a gastrointestinal disorder, the Veteran testified that he developed stomach pains and constant diarrhea in service that continued upon redeployment and that he still experiences pain in his stomach.  VA treatment records show diagnoses of chronic dyspepsia/possible celiac sprue, chronic active mild gastritis, and abdominal pain.  Given his statements and current findings, the Board finds that a VA examination is needed to determine if there is a nexus between current disability or persistent or recurrent symptoms of disability and service.  

As to the psychiatric claim, the Veteran alternatively argues that his base was attacked causing his current psychiatric complaints and/or that his fistula and gastritis affect his ability to be physically active thereby impacting his mental well-being.  That is, he appears to be asserting direct, as well as secondary service connection for his psychiatric disorders as related to his service-connected anal fissures and fistula. 

The Veteran has not been provided all required notice in response to a claim for service connection on a secondary basis; therefore, it must be provided on remand.  Further, VA treatment records show diagnoses of dysthymic disorder, major depressive disorder, and a chronic adjustment disorder with depression.  Therefore, he should be afforded an examination to determine the etiology of his psychiatric disorder to include whether any were caused or aggravated by a service-connected disability.

Finally, the Veteran testified that he was currently seeing a "psych doctor" and visited the VA medical center as late as January 2011.  The Board notes that the most recent VA records in the claims file are from late 2009.  To the extent that such records relate to treatment or evaluation for the disorders on appeal, they may contain evidence pertinent to this appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the New York Harbor Healthcare System since January 2010.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Provide the Veteran with notice of the evidence required to establish entitlement to service connection on a secondary basis, to include the respective duties of VA and the claimant in obtaining such evidence. 

3.  Schedule the Veteran for an examination to ascertain the current severity of his service-connected anal fissures and fistula.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of any gastrointestinal disorders identified.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to provide an opinion with respect to each disorder identified as to whether it is as likely as not (at least a 50-50 degree of probability) that the disorder is related to active service.

The rationale for all opinions expressed should also be provided.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

5.  Schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disorders identified.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to provide an opinion with respect to each psychiatric disorder identified:
* Is it is as likely as not (at least a 50-50 degree of probability) that the disorder is related to active service and 
* Is at least as likely as not (at least a 50-50 degree of probability) that the disorder was caused or permanently worsened beyond its normal progress by a service-connected anal fissure disability? 

The rationale for all opinions expressed should also be provided.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

6.  Then, adjudicate the issues on appeal.  If the benefits sought are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

